DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyrdahl (US 2015/0035231). Which in figures 1-4 disclose the invention as claimed:
In re claim 1: A system 100 for managing and organizing a plurality of parts (puzzle pieces) comprising: a base member (bottom board that include the images in the reception area with surface 425) comprising opposite facing top (image area) and bottom surfaces and a plurality of regions corresponding to different sections of the body of a motor vehicle displayed on said top surface of said base member (see figure 2); and an overlay member (board member which includes the shaped opening and surface 420) comprising opposite facing top and bottom surfaces and a plurality of open regions (puzzle piece reception area openings) corresponding to the base region (see figure 1-4 of Dyrdahl) .
Dyrdahl does not specifically disclose that the base member and the overlay member are two separate individual parts that are attached together ([0040]-[0042]).
However, Official notice is taken that two layer puzzle boards were notoriously well known in the art at the time the invention was made. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system of Dyrdahl with this well-known technique in order to provide the system to work properly and allow parts that are inserted into the opening to stay and be positioned within them (see figures 1 and of Goldwasser (US Patent 4,487,585) as evidence).
In re claim 2: each of said regions of said base member are in the approximate shape of a section of said body of said motor vehicle (see figure 2 of Dyrdahl).
In re claim 3: each of said openings (puzzle piece reception area openings) of said overlay member are in the approximate shape of said corresponding base regions (see figure 2. of Dyrdahl).
In re claim 4: the overlay member has a thickness extending between said opposite facing top and bottom surfaces, and wherein said plurality of openings (puzzle piece reception area openings) of said overlay member extend entirely through said thickness (see figures 2, 4A and 4B . of Dyrdahl).
In re claim 5: said openings (puzzle piece reception area openings) comprising include sides walls (the wall the wall that is formed in the openings that is the thickness that starts at the tops surface and extends down to the top surface of the base board 425) extending vertically from said bottom surface to said top surface of said overlay member (see figures 2, 4A and 4B of Dyrdahl). 
In re claim 6: said overlay member (board member which includes the shaped opening and surface 420) is positioned on the top surface 425 of said base member and said openings (puzzle piece reception area openings) of said overlay member are superimposed substantially over said corresponding base regions member of said base (see figure 2. of Dyrdahl).
In re claim 7: said side walls (the wall the wall that is formed in the openings that is the thickness that starts at the tops surface and extends down to the top surface of the base board 425) of said openings of said overlay member and said top surface of said base member together form a compartment for locating loose parts 410/430 (see figures 2, 4A and 4B of Dyrdahl).
In re claim 8: said bottom surface of said overlay member is in adjacent contact with said top surface of said underlying base member (inherent of the 2 layer system as discussed above).
In re claim 10: at least a portion of said regions displayed on said base member are represented by a first different visually perceptible identifier (see figures 1-4B of Dyrdahl).
In re claim 11: said first different visually perceptible identifier comprises a color (see figures 1-4B of Dyrdahl). Official notice is taken that colored puzzle boards were notoriously well known in the art at the time the invention was made. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system of Dyrdahl with this well-known technique in order to increase its visual effect to get a user interested in the system.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyrdahl (US 2015/0035231) in view of Dove (US 5,979,895). Dyrdahl discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Dove:
In re claim 9: said overlay member 6 is hingedly 5 attached to said base 4 member (see figures 1-2 of Dove). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Dyrdahl with a hinge attachment as taught by Dove in order to align the opening with the base bottom board when attached the two together (see figures 1-2 of Dove).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyrdahl (US 2015/0035231) in view of Kobeluch et al. (US 6,276,525). Dyrdahl discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Kobeluch et al.:
In re claim 12: a separate elongated support member 31 (see figure 1 of Kobeluch et al.).
In re claim 13: at least one separate parts carrier 81 configured to engage said support 31 (see figure 2 of Kobeluch et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Dyrdahl with a support member and parts carrier as taught by of Kobeluch et al. in order to transport and store the members (see figures 1-2 of Kobeluch et al.).
In re claim 14: said at least one parts carrier 81 comprises one flexible bag member 81. Dyrdahl in view of Kobeluch et al. do not specifically discloses a plurality of flexible bag members. However, It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669,124 USPQ 378 (CCPA 1960). In this case providing an additional bag when multiple members do not fit inside the elongated support member.

Allowable Subject Matter
Claims 15-16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive.  The question whether a reference is analogous art is irrelevant to whether that reference anticipates. See In re Self, 671 F.2d 1344, 1350, 213 USPQ 1, 7 (CCPA 1982). A reference may be from an entirely different field of endeavor than that of the claimed invention or may be directed to an entirely different problem from the one addressed by the inventor, yet the reference will still anticipate if it explicitly or inherently discloses every limitation recited in the claims. (In re Schreiber, 44 USPQ2d 1429). In this case the invention is broadly claimed so that it reads on the applied prior art and something that can be different than the disclosed invention. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735